      Case: 4:19-cv-02755-JCH Doc. #: 1 Filed: 10/10/19 Page: 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

JOEL HANCOCK,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )
vs.                                                  )      Case No.
                                                     )
GRANT WILLIAMS and SRT OIL FIELD                     )
SERVICE, LLC,                                        )
                                                     )
        Defendants.                                  )

                                   NOTICE OF REMOVAL

        COME NOW Defendants, SRT Oil Field Service, LLC and Grant Williams by and

through its attorneys, Roberts Perryman, P.C., and files their Notice of Removal stating the

following:

                                       INTRODUCTION

        1.      A civil action has been commenced and is now pending in the Circuit Court of St.

Charles County, Missouri, Cause No. 1911-CC00842, wherein Joel Hancock is the Plaintiff, and

Grant Williams and SRT Oil Field Service, LLC (“SRT Oil”) are the Defendants.

        2.      This action is a civil action wherein Plaintiff has pled damages for personal

injuries as a result of Defendants’ alleged negligence in connection with a motor vehicle accident

occurring on June 30, 2015.

        3.      Defendants have been served with Plaintiff’s Petition and consent to removal.

                           DIVERSITY OF CITIZENSHIP EXISTS

        4.      This action is a civil action, of which the United States District Courts have

original jurisdiction pursuant to 28 U.S.C. §1332, and is one which may be removed to this Court

by Defendants pursuant to 28 U.S.C. §1441, and that this is a civil action or proceeding
    Case: 4:19-cv-02755-JCH Doc. #: 1 Filed: 10/10/19 Page: 2 of 3 PageID #: 2




involving diversity of citizenship.

       5.      Plaintiff Joel Hancock is a citizen of the State of Missouri.

       6.      Defendant Grant Williams is a citizen of the State of Mississippi.

       7.      Defendant SRT Oil is a Mississippi limited liability company with its principal

place of business located in Laurel, Mississippi. Jon Widener is the sole member of SRT Oil

Service, LLC, and he is a citizen of the State of Mississippi.

               THE AMOUNT IN CONTROVERSY HAS BEEN SATISFIED

       8.      The amount in controversy exceeds $75,000.00 exclusive of interest and costs as

Plaintiff’s Petition seeks damages for significant personal injuries, including injuries to his head,

neck, chest, shoulder, back, both wrists, left elbow, left leg, left knee, left tibia and fibula.

Plaintiff seeks recovery for past and future medical expenses and alleges punitive damages.

Therefore, the amount in controversy requirement is satisfied.

                             NOTICE OF REMOVAL IS TIMELY

       9.      Defendants SRT and Williams were served on September 10, 2019, so less than

thirty (30) days has elapsed since receipt of said initial pleadings by Defendants and this removal

is therefore timely.

       10.     Defendants file herewith a copy of all pleadings and orders served upon it. See

Exhibit A.

       WHEREFORE Defendants SRT Oil Service, LLC and Grant Williams by and through its

attorneys, pray the Court to accept its Notice for Removal, and enter any such orders as may be

necessary to effect the complete removal of this action from the Circuit Court of St. Charles

County, Missouri to the United States District Court for the Eastern District of Missouri and that




                                                 2
   Case: 4:19-cv-02755-JCH Doc. #: 1 Filed: 10/10/19 Page: 3 of 3 PageID #: 3




further proceedings be discontinued in the State Court and all future proceedings be held in this

Court, as the laws in such case provide.




                                     Respectfully submitted,

                                     ROBERTS PERRYMAN, P.C.

                                     /s/ Jason D. Guerra
                                     Jason D. Guerra, #54567MO
                                     Steven A. Ahillen, #64690MO
                                     1034 S. Brentwood Blvd., Suite 2100
                                     St. Louis, MO 63117
                                     (314)421-1850
                                     (314)421-4346 fax
                                     jguerra@robertsperryman.com
                                     sahillen@robertsperryman.com
                                     Attorneys for Defendants


                                CERTIFICATE OF MAILING

        The undersigned hereby certifies that the foregoing has been filed upon the court’s
electronic filing system and send via email this 10th day of October, 2019 to:

Nathan A. Steimel
Shea Kohl Law, LC
400 N. Fifth St., #200
St. Charles, MO 63301
(636) 946-9999 Fax
(636) 946-8623 Telephone
nsteimel@sheakohllaw.com
Attorneys for Plaintiff

                                                    /s/ Jason D. Guerra




                                               3
